Appeal by defendant from a judgment of the County Court, Nassau County (Thorp, J.), rendered December 17, 1979, convicting him of assault in the second degree, upon a jury verdict, and imposing sentence. Judgment affirmed. We find no error warranting a new trial, and further find the sentence imposed to be proper. With respect to the rebuttal testimony offered by Officer Coppola, defendant may not complain that a proper foundation was not laid. Under the facts and circumstances of this case, where the witness whose testimony was sought to be impeached could not read, it sufficed that the witness was apprised of the time and place of the making of the prior statement, and was apprised of its substance, albeit not by questions in the exact language of the alleged prior inconsistency. (See People v Duncan, 46 NY2d 74; People v Dachille, 14 AD2d 554.) Hopkins, J. P., Gibbons, O’Connor and Thompson, JJ., concur.